UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-4164



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


SARAH ARLENE WHITLOCK,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    Margaret B. Seymour, District
Judge. (6:01-cr-00705-MBS)


Submitted:   July 28, 2006                 Decided:   August 23, 2006


Before KING, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Allen B. Burnside, Assistant Federal Public Defender, Columbia,
South Carolina, for Appellant. David Calhoun Stephens, Assistant
United States Attorney, Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Sarah Arlene Whitlock appeals a district court judgment

revoking her supervised release and sentencing her to thirteen

months’ imprisonment. On appeal, Whitlock’s attorney filed a brief

pursuant to Anders v. California, 386 U.S. 738 (1967), claiming

there are no meritorious issues on appeal, but raising the question

of whether the district court consulted 18 U.S.C. § 3553(a) (2000)

before    imposing      sentence.       Whitlock     filed   a   brief   claiming

ineffective assistance of counsel. She also claimed the prosecutor

misrepresented information in the presentence investigation report.

Finding no error, we affirm.

            We review the district court’s decision to revoke a

defendant’s supervised release for an abuse of discretion.                 United

States v. Copley, 978 F.2d 829, 831 (4th Cir. 1992).               The district

court need only find a violation of a condition of supervised

release    by     a    preponderance    of   the    evidence.      18    U.S.C.A.

§ 3583(e)(3) (West 2000 & Supp. 2006).              We find the court did not

abuse its discretion in revoking supervised release. Before United

States v. Booker, 543 U.S. 220 (2005), we reviewed a sentence

imposed    upon       revocation   of   supervised     release    for    abuse   of

discretion.     United States v. Davis, 53 F.3d 638, 642-43 (4th Cir.

1995).    This court has not yet decided whether, after Booker, the

proper standard is reasonableness.              However, Whitlock’s revocation




                                        - 2 -
sentence was within the advisory Chapter 7 revocation range of 7-13

months and can be affirmed under either standard.

             With respect to Whitlock’s issues, a claim of ineffective

assistance of counsel must first be raised in the district court in

a   motion   under   28   U.S.C.   §    2255     (2000),   unless   the   record

conclusively establishes ineffective assistance.             United States v.

Richardson, 195 F.3d 192, 198 (4th Cir. 1999); United States v.

King, 119 F.3d 290, 295 (4th Cir. 1997). Because the record does

not conclusively show counsel was ineffective, we decline to

address this claim at this time.               Whitlock failed to show error

with respect to the other claims.

             Pursuant to Anders, we have examined the entire record

and find no meritorious issues for appeal.            Accordingly, we affirm

Whitlock’s judgment.       This court requires counsel to inform his

client, in writing, of her right to petition the Supreme Court of

the United States for further review. If the client requests a

petition be filed, but counsel believes such a petition would be

frivolous, then counsel may move in this court for leave to

withdraw from representation.          Counsel’s motion must state that a

copy thereof was served on the client.             We deny Whitlock’s motion

to expedite the appeal as moot.            We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.

                                                                      AFFIRMED



                                       - 3 -